            Case 1:17-cv-01124-JKB Document 53 Filed 12/10/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

KURT EICHENWALD                                *

                                               *
       Plaintiff,
                                               *
       v.                                                  CIVIL NO. JKB-17-1124
                                               *
JOHN RIVELLO
                                               *

       Defendant.                              *

      *        *     *       *      *       *   *          *      *          *   *     *
                                            ORDER

       On October 11, 2018, Plaintiff filed a Motion for a Partial Lifting of the Stay of the

Proceeding to allow it to seek from Defendant certain documents and communications. (ECF

No. 42.) Specifically, Plaintiff seeks the following items from Defendant:

               1. All Documents constituting or reflecting Communications,
               including Social Media Messages, that have been provided to You
               or Your counsel by state or federal prosecutors or law enforcement
               authorities in the Rivello Criminal Proceedings.

               2. All Documents constituting or reflecting Communications,
               including Social Media Messages, that You or Your counsel have
               provided to state or federal prosecutors or law enforcement
               authorities in the Rivello Criminal Proceedings.

The Defendant opposed this Motion, arguing that Plaintiff should be required to seek such items

directly from the Texas prosecutors according to the rules of that jurisdiction. (ECF No. 45.)

For the reasons discussed in today’s telephonic status conference with the Court, it is hereby

ORDERED:


   1. To the extent that the Defendant produced to or received from the prosecutors in Texas

       any documents and communications pursuant to the criminal discovery process, the
        Case 1:17-cv-01124-JKB Document 53 Filed 12/10/18 Page 2 of 2



      Defendant either had no Fifth Amendment right against self-incrimination in those items

      or, if he did, he waived that right.

   2. The Defendant SHALL PRODUCE any documents or communications that he produced

      to or received from the prosecutors in Texas pursuant to the criminal discovery process,

      so long as the items are relevant and germane to this case, subject to a 15-day stay during

      which the Court will entertain any motions to quash from interested third parties.

      Plaintiff is ORDERED to notify the relevant prosecutors that, while this Court has

      ordered the Defendant to make that production, the local prosecutors have 15 days to file

      a motion to quash. Defendant SHALL NOT produce the documents and communications

      until the passage of those 15 days or, if a motion to quash is filed, until that motion is

      ruled upon.

   3. The Plaintiff’s Motion for a Partial Lifting of the Stay (ECF No. 42) is GRANTED

      subject to consideration of any interested third party’s motion to quash.




DATED this 10th day of December, 2018.

                                                    BY THE COURT:


                                                                 /s/
                                                    James K. Bredar
                                                    Chief Judge




                                               2
